@

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

AUG -8
Mr. Lawrence C. Gloeckler
Deputy Commissioner
Office of Vocational and Educational Services for
Individuals with Disabilities
Room 1606 One Commerce Plaza
Albany, New York 12234
Dear Mr. Gloeckler:
The issue of the status of charter schools in New York has come to our attention in the
context of a recent audit conducted by the Office of the Inspector General (OIG). The
purpose of the audit was to determine whether the New York State Education Department
(NYSED) and the local educational agencies (LEAs) provided new or expanding charter
schools with timely and meaningful information about funding under Part B of the
Individuals with Disabilities Education Act (IDEA) for which these schools might have
been eligible and whether NYSED and LEAs had management controls that ensured that
charter schools were allocated the proportionate amount of those IDEA funds in instances
where charter schools were eligible.
As a result, we have questions about the status of charter schools under New York law
for purposes of Part B of the IDEA. The starting point of analysis for determining how
students with disabilities attending a charter school are provided a free appropriate public
education and how a charter school may access IDEA funds or services for students with
disabilities enrolled in the school, is the determination of whether the charter, school is
established under State law as an LEA:, a school of an LEA or some other entity. See 34
CFR §300.312. Under 34 CFR §§300.18, 300.711 and 301.30, if the charter school is an
LEA, it is eligible to receive a subgrant under the Grants to States and Preschool grants
program and, under 34 CFR §300.312(b), it is responsible for ensuring that the
requirements of the IDEA are met, unless State law assigns that responsibility to some
other entity. Under 34 CFR §300.312(c), if the charter school is a school of an LEA, the
LEA is responsible for ensuring that the requirements of the IDEA are met, unless State
law assigns that responsibility to some other entity. Under 34 CFR §300.312(d), if the
charter school is not an LEA or a school that is part of an LEA, the State educational
agency (SEA) is responsible for ensuring that the requirements of the IDEA are met. In
this instance, the State may assign initial responsibility for ensuring the requirements of
the IDEA are met to another entity; however, the SEA must maintain ultimate
responsibility for ensuring that the IDEA requirements are met.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 90202
www.ed.gov
Our mission Is to e n s u r e equal access to education a n d to promote educational excellence throughout the Nation.

Page 2 - Mr. Lawrence Gloeckler
It is OSEP's Understanding that under New York's charter school law, charter schools are
not LEAs for purposes of Part B. The charter school may enroll students from more than
one school district. That is, any child who is qualified under the laws of the State for
admission to a public school is qualified for admission to a charter school. See N. Y.
Educ. Law §2854(2)Co). The New York charter schools law also states that:
special education programs and services shall be provided to students with a
disability attending a charter school in accordance with the individualized
education program recommended by the committee or subcommittee on special
education of the student's school district of residence. The charter school may
arrange to have such services provided by such school district of residence or by
the charter school directly or by contract with another provider.
N. Y. Educ. Law §2853(4)(a). In addition, "the school district shall also pay directly to
the charter school any federal or state aid attributable to a student with a disability
attending a charter school in proportion to the level of services for such student with a
disability that the charter school provides directly or indirectly." N. Y. Educ. Law
§2856(1).
The Department is also in receipt of a May 31, 2001 memorandum from Deputy
Commissioner James A. Kadamus to charter school principals and school district
superintendents stating that:
New York's Charter School Law provides that federal funds for services for
students with disabilities flow from the school district of residence to charter
schools... For purposes of the IDEA, however, the school district of residence
serves as the LEA, with charter schools treated as schools of the school district.
This memorandum suggests that New York views a charter school as a school of an LEA
for purposes of 3.4 CFR §300.312. Our review of New York law and understanding of
the practices of school districts in the State raises concerns regarding this conclusion.
Specifically, OSEP needs further clarification regarding the relationship of school
districts of residence to charter schools and how the State is ensuring that the
requirements of 20 USC §1413(a)(5) and 34 CFR §300.241 are being met.
Under the IDEA, an LEA is defined as a public board of education or other public
authority legally constituted within a State for either administrative control or direction
of, or to perform a service function for, public elementary or secondary schools in a city,
county, township, school district, or other political subdivision of a State, or for a
combination of school districts or counties as are recognized in a State as an
administrative agency for its public elementary or secondary schools. 34 CFR §300.18.
Because New York law allows charter schools to enroll students from more than o n e
LEA, it is not clear how the numerous LEAs are able tO exercise administrative control or
direction of, or perform a service function for, the charter school; i.e., it is not clear if
New York views a charter school as the school of a particular LEA when students who
reside in the attendance areas of more than one LEA attend the charter school.

Page 3 - Mr. Lawrence Gloeckler

If a charter school is considered a school of an LEA, the LEA must meet the requirement
of 34 CFR §300.241 to serve children with disabilities attending charter schools in the
same manner as it serves children with disabilities in its other schools and to provide
funds under Part B of IDEA to its charter schools in the same manner as it provides Part
B funds to its other schools. It appears that LEAs are providing services to children with
disabilities in their non-charter schools and a combination of funds and services to charter
schools based on the level of services the charter school is providing to its students with
disabilities. Therefore, it is not clear now the requirement of 34 CFR 300.241 is being
met.
We would appreciate your providing New York's position on the status of charter schools
under 34 CFR 300.312. If New York considers a charter school to be a school of an
LEA, please explain which LEA fills that function where students of more than one LEA
•attend the charter school and how the requirements of 34 CFR 300.241 are being met.
We note that if New York determines that a charter school is not a school within an LEA
but some other entity under §300.312(d), to which 34 CFR 300.241 doesnot apply, the
State would not be precluded from assigning responsibility to the school district of
residence. If you have any questions, please contact Martin Benton at (202) 205-9028 or
Dr. JoLeta Reynolds at (202) 205-5507 (press 3 and ask to be transferred to Dr.
Reynolds).
Sincerely,

Stephanie S. Lee
Director
Office of Special Education
Programs

